Mr.. .Chief Justice Burger,
with whom Mr. Justice White and Mr. Justice Blackmun join, concurring.
I concur in the opinion of . the Court and add a few words to emphasize what the Court is and is not de-ckling today as I read the opinion. The Court holds *244only tliat 28 U. S. C. § 2283, which is art absolute bar to injunctions against state court proceedings in most suits, does not apply to a suit brought under 42 U. S. C. § 1983 seeking an injunction of state proceedings. But, as the Court’s opinion has noted, it does nothing to “question or qualify in any way the principles of equity, comity, and federalism that must restrain a federal court when asked to enjoin a state court proceeding.” Ante, at 243. In the context of pending state criminal proceedings, we held in Younger v. Harris, 401 U. S. 37 (1971), that these principles allow a federal court properly to issue an injunction in only a narrow class of circumstances. .We have not yet reached or decided’ exactly how great a restraint is imposed by these principles on a federal court.asked to enjoin state civil proceedings. Therefore, on remand in this case, it seems to me the District Court, before reaching, a decision on the merits of appellant’s claim, should properly consider whether general notions of equity or .principles of federalism, similar to those invoked in Younger, prevent the issuance of. an injunction against the state “nuisance abatement” proceedings in the circumstances of this case.